                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUNE NEWIRTH, et al.,                              Case No. 16-cv-03991-JSW
                                                        Plaintiffs,
                                   8
                                                                                            ORDER REGARDING JOINT STATUS
                                                 v.                                         REPORT; DENYING MOTIONS
                                   9
                                                                                            WITHOUT PREJUDICE; AND
                                  10     AEGIS SENIOR COMMUNITIES LLC,                      SETTING STATUS CONFERENCE
                                                        Defendant.                          Re: Dkt. Nos. 106, 109, 114, and 185
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and considered the parties’ joint status report, in which they advise

                                  14   the Court that they have settled this matter and a related case pending in King County Superior

                                  15   Court in the state of Washington. In light of this notice, the Court:

                                  16          1. Will issue a separate Order resolving the pending motions to seal (Dkt. Nos. 112, 129);

                                  17          2. DENIES, WITHOUT PREJUDICE, Defendant’s motion to strike the class definition

                                  18              or in the alternative, to deny class certification, and VACATES the hearing on that

                                  19              motion, currently scheduled for October 23, 2020 (Dkt. No. 106);

                                  20          3. DENIES, WITHOUT PREJUDICE, Defendant’s motion for summary judgment (Dkt.

                                  21              No. 109); and

                                  22          4. DENIES, WITHOUT PREJUDICE, Plaintiffs’ motion for class certification;

                                  23              VACATES the briefing schedule on that motion and VACATES the hearing date of

                                  24              October 23, 2020 (Dkt. No. 114).

                                  25          If the parties reach an impasse on settlement that requires these motions to be resolved,

                                  26   they need not re-file the briefs and evidence that have been filed. Instead, they may rely on the

                                  27   materials already on file, but they shall meet and confer and submit a proposed order that sets a

                                  28   new hearing date for the motions and a revised briefing schedule for the motion for class
                                   1   certification.

                                   2           The Court HEREBY ORDERS the parties to appear for a telephonic status conference on

                                   3   September 4, 2020 at 11:00 a.m. The Court will issue a clerk’s notice in advance of the status

                                   4   conference that will provide the parties the information required to dial into the conference. The

                                   5   parties shall submit a status report by no later than August 28, 2020.

                                   6           IT IS SO ORDERED.

                                   7   Dated: July 23, 2020

                                   8                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
